     Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.1 Filed 02/17/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN

DARRIN VANPELT,

         Plaintiff,

-vs-                                            CASE NO.
                                                HON.


AARON LAYNE, and
CITY OF DETROIT

         Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com
      THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT OF THE
          TRANSACTION OR OCCURRENCE ALLEGED IN THE COMPLAINT.

                        COMPLAINT AND JURY DEMAND

         NOW COMES Plaintiff, DARRIN VANPELT, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint

against the above-named Defendants, states as follows:

1.       Plaintiff Darrin Vanpelt is a resident of the City of Detroit, County of Wayne,

         State of Michigan.
     Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.2 Filed 02/17/21 Page 2 of 9




2.       Defendant City of Detroit is a municipal corporation and governmental

         subdivision that is organized and existing under the laws of the State of

         Michigan.

3.       Defendant Aaron Layne is and/or was a police officer working and/or assigned

         to the City of Detroit Police Department and was acting under color of law, in

         his individual and official capacities, and in the course and scope of his

         employment at all times mentioned herein.

4.       All events giving rise to this lawsuit occurred in the County of Wayne, State

         of Michigan.

5.       This lawsuit arises out of Defendants’ violations of Plaintiff’s federal

         constitutional rights as secured by the Fourth and Fourteenth Amendments to

         the United States Constitution and consequently, and Plaintiff has a viable

         claim for damages under 42 U.S.C. § 1983.

6.       Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal

         question] and 28 U.S.C. § 1343 [civil rights].

7.       The amount in controversy exceeds Seventy-Five Thousand Dollars

         ($75,000.00), not including interest, costs, and attorney fees.

                                      FACTS

8.       Plaintiff realleges and incorporates by reference each and every paragraph of

         this Complaint as though fully set forth herein.
     Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.3 Filed 02/17/21 Page 3 of 9




9.       That on or about March 23, 2019, Plaintiff was driving on Westwood Street

         near Van Buren Road in Detroit.

10.      That Defendant Layne initiated a traffic stop of Plaintiff.

11.      That Plaintiff was handcuffed behind his back and placed under arrest.

12.      That Defendant Layne threatened that he would let a police canine bite

         Plaintiff.

13.      That Plaintiff attempted to escape but only made it a short distance before

         Defendant Layne caught up to him.

14.      That Defendant Layne then grabbed Plaintiff and slammed him to the ground.

15.      As a result of Defendant Layne’s unlawful and excessive use of force, Plaintiff

         suffered significant injuries and damages.

                                    COUNT I
                  VIOLATION OF THE FOURTH AMENDMENT
                        42 U.S.C. § 1983 EXCESSIVE FORCE

16.      Plaintiff realleges and incorporates by reference each and every paragraph of

         this Complaint as though fully set forth herein.

17.      At all relevant times herein, Defendant Layne acted under color of law, within

         the scope and course of his employment, and in his official and individual

         capacities.

18.      Defendant Layne violated Plaintiff’s clearly established and federally

         protected rights as set forth under the United States Constitution and the
 Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.4 Filed 02/17/21 Page 4 of 9




      Amendments thereto, including, but not limited to, the Fourth Amendment of

      the United States Constitution to be free from unreasonable searches and

      seizures mainly to be free from excessive use of force, when he employed

      unnecessary and unreasonable excessive force which resulted in significant

      injuries to Plaintiff.

19.   The actions of Defendant Layne were at all times objectively unreasonable in

      violation of Plaintiff’s clearly established rights under the Fourth Amendment

      to the United States Constitution which proximately resulted in significant

      injuries to Plaintiff.

20.   Defendant Layne is not entitled to qualified immunity because he violated

      Plaintiff’s clearly established Fourth Amendment right to be free from

      excessive use of force.

21.   As a proximate result of the violations and/or deprivations of Plaintiff’s

      constitutional rights by Defendants, Plaintiff has a viable claim for

      compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

      with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.



      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of
  Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.5 Filed 02/17/21 Page 5 of 9




Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                          COUNT II
          CITY OF WALKER CONSTITUTIONAL VIOLATIONS

22.   Plaintiff realleges and incorporates by reference each and every paragraph of

      this Complaint as though fully set forth herein.

23.   Defendant City of Detroit acted recklessly and/or with deliberate indifference

      when it practiced and/or permitted customs and/or policies and/or practices

      that resulted in constitutional violations to Plaintiff.

24.   That these customs and/or policies and/or practices included, but were not

      limited to, the following:

          a. Failing to adequately train and/or supervise its police officers so as to

             prevent violations of citizen’s constitutional rights;

          b. Failing to adequately train and/or supervise police officers regarding

             reasonable seizures;

          c. Failing to adequately train and/or supervise police officers regarding

             the proper use of force;

          d. Failing to supervise, review, and/or discipline police officers whom

             Defendant City of Detroit knew or should have known were violating

             or were prone to violate citizens’ constitutional rights, thereby
 Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.6 Filed 02/17/21 Page 6 of 9




            permitting and/or encouraging its police officers to engage in such

            conduct; and

         e. Failing to adequately train and/or supervise its police officers in the

            proper policies and procedures for establishing probable cause to arrest

            and the proper policies and procedures for effectuating an arrest without

            the use of excessive force.

25.   Defendant’s conduct demonstrated a substantial lack of concern for whether

      an injury resulted.

26.   Defendant’s acts and/or indifference and/or omissions were the direct and

      proximate cause of Plaintiff’s injuries.

27.   The facts as set forth in the preceding paragraphs constitute a violation of

      Plaintiff’s Fourth and/or Fourteenth Amendment rights pursuant to 42 U.S.C.

      § 1983, and Plaintiff has a viable claim for compensatory and punitive

      damages plus interest, costs, and attorney fees as set forth in 42 U.S.C. §1988.
  Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.7 Filed 02/17/21 Page 7 of 9




      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs, interest, and

attorney fees.

                             Respectfully Submitted,
                             CHRISTOPHER TRAINOR & ASSOCIATES

                             s/ Christopher J. Trainor
                             CHRISTOPHER J. TRAINOR (P42449)
                             AMY J. DEROUIN (P70514)
                             Attorneys for Plaintiff
                             9750 Highland Road
                             White Lake, MI 48386
                             (248) 886-8650
                             amy.derouin@cjtrainor.com
Dated: February 17, 2021
CJT/map
  Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.8 Filed 02/17/21 Page 8 of 9




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

DARRIN VANPELT,

       Plaintiff,

-vs-                                     CASE NO.
                                         HON.


AARON LAYNE, and
CITY OF DETROIT

       Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com




                     DEMAND FOR TRIAL BY JURY
  Case 2:21-cv-10352-RHC-EAS ECF No. 1, PageID.9 Filed 02/17/21 Page 9 of 9




      NOW COMES Plaintiff, DARRIN VANPELT, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a

demand for trial by jury in the above-entitled cause.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com
Dated: February 17, 2021
CJT/lvp
